FIRST DISTRICT COURT OF APPEAL
                   STATE OF FLORIDA
                   _____________________________

                         No. 1D17-3593
                 _____________________________

QUINTAE DAVOURIS HUDSON,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
James Daniel, Judge.

                         August 14, 2019


PER CURIAM.

     While Appellant, Quintae Davouris Hudson, was in jail
awaiting trial on a charge of shooting or throwing a deadly missile
into a vehicle, an eyewitness to the crime gave deposition
testimony identifying Hudson as the perpetrator. After the
deposition, but before trial, the eyewitness was shot and killed.

     The State subsequently charged Hudson with first degree
murder as a principal, conspiracy to commit first degree murder,
four counts of witness tampering, and directing the activities of a
criminal gang, all in addition to the original charge of shooting or
throwing a deadly missile into a vehicle. The jury convicted
Hudson as charged, less one count of witness tampering that was
dismissed by the State, and the court sentenced him accordingly.
    Hudson now challenges his convictions, raising four issues.
The first concerns the trial court’s denial of his motion for
judgment of acquittal on the first degree murder charge on the
basis that there was insufficient evidence to establish that he
aided and abetted the actual perpetrator of the crime. The
remaining issues address the trial court’s rejection of Hudson’s
hearsay objections to certain witness statements. We affirm as to
the hearsay issues without additional comment. For the reasons
explained below, we also affirm the conviction.

                                  I.

     The investigation into the victim’s murder revealed the
significance of his testimony in the underlying missile-throwing
case against Hudson. The State’s theory of the case on the murder
charge was that Hudson arranged for the victim’s death by
soliciting and assisting his fellow gang members to prevent the
victim from testifying. The State established this through
jailhouse phone recordings and recording transcripts (the source of
the hearsay objections), phone records, and testimony from two of
Hudson’s girlfriends and other witnesses (including investigators
and law enforcement gang experts).

     At the close of the State’s case, Hudson moved for a judgment
of acquittal “based on the State’s failure to prove a prima facie
case” as to all counts, and at the trial’s end, Hudson renewed the
motion, stating “I would renew my motion for judgment of
acquittal” arguing that the State “has failed to prove . . . all of the
elements contained in each of the counts charged.” The trial court
denied both motions.

                                  II.

     In this appeal, Hudson for the first time argues he was
entitled to a judgment of acquittal because the State’s
circumstantial evidence fell short of proving its theory of the case
beyond a reasonable doubt, and that his conviction as a principal
must therefore be reversed because a person cannot be convicted
of aiding and abetting an unknown perpetrator of a crime. Hudson
also argues (again for the first time) that a conviction for a crime
totally unsupported by evidence constitutes fundamental error.

                                  2
Hudson asserts further that the State failed to prove who actually
killed the victim, or that the victim was in contact with the shooter,
much less that Hudson assisted in committing the crime.

     Appellate courts review a trial court’s denial of a motion for
judgment of acquittal de novo. Rasley v. State, 878 So. 2d 473, 476
(Fla. 1st DCA 2004). “[I]n moving for a judgment of acquittal, a
defendant admits not only the facts stated in the evidence, but also
every reasonable conclusion favorable to the state that the trier of
fact might fairly infer from the evidence.” Id. (quoting Sutton v.
State, 834 So. 2d 332, 334 (Fla. 5th DCA 2003)).

     We agree with the State that Hudson failed to preserve his
arguments on appeal as to why the trial court should have granted
his motions for judgment of acquittal. “[I]n moving for a judgment
of acquittal, a defendant must identify the element, or elements, of
a crime for which he or she contends the evidence is lacking, and,
if the evidence is purely circumstantial, outline his or her theory
of defense and explain why it is not inconsistent with the
circumstantial evidence.” Newsome v. State, 199 So. 3d 510, 513
(Fla. 1st DCA 2016). Here, Hudson’s boilerplate motions were
insufficient to preserve his points on appeal as they did not fully
set forth the grounds on which they were based. See Cornwell v.
State, 425 So. 2d 1189, 1190 (Fla. 1st DCA 1983) (holding that a
defendant’s motion alleging “the State had failed to prove a prima
facie case” was “deficient to preserve the point on appeal”); see also
Charles v. State, 253 So. 3d 1230, 1232 (Fla. 1st DCA 2018)
(“[A]ppellant cannot raise for the first time on appeal an argument
that the special circumstantial evidence standard applies.”).
Accordingly, this Court’s review is only for fundamental error.

     Relying on F.B. v State, 852 So. 2d 226 (Fla. 2003), Hudson
argues that fundamental error occurred because the evidence is
insufficient to show that a crime was committed at all. We
disagree. There was ample evidence that, at the very least, Hudson
committed the crime of criminal solicitation, which section 777.04,
Florida Statutes, defines as:

    [A] person who solicits another to commit an offense
    prohibited by law and in the course of such solicitation
    commands, encourages, hires, or requests another person
    to engage in specific conduct which would constitute such
                                  3
    offense or an attempt to commit such offense commits the
    offense of criminal solicitation, ranked for purposes of
    sentencing as provided in subsection (4).

     The Florida Supreme Court explained that the elements of
this crime are:

    (1) commanding, hiring, requesting, or encouraging
    another person to commit a crime and (2) the intent that
    the other person commit the crime. No agreement is
    needed, and the fact that the person solicited has no
    intention of committing the crime is irrelevant as long as
    the command, request, or encouragement is made with
    the requisite intent.

The Florida Bar v. Marable, 645 So. 2d 438, 442 (Fla. 1994).

     Here, the State presented evidence in the form of jailhouse
phone recordings that Hudson was in frequent direct and indirect
contact with fellow gang members complaining about how the
victim’s testimony was likely to result in Hudson’s conviction and
how his fellow gang members were doing nothing to “handle” the
situation, alternatively pleading and insisting that the victim be
“handled” and telling the gang’s leader that he would not mind if
the victim failed to testify. In one instance, the gang leader
promised to “go by [the victim’s] house tonight.” The State also
presented evidence that Hudson either directly or indirectly
furnished the gang with the victim’s address. Finally, the evidence
showed that Hudson was informed of the victim’s death very
shortly after it happened and expressed his relief that it meant
he’d be going home.

     Such evidence was sufficient for a rational factfinder to find
that Hudson solicited the victim’s murder. Because there was
sufficient evidence that Hudson committed a crime, even if not the
crime charged, Hudson’s conviction is not fundamental error.

    AFFIRMED.

RAY, C.J., and B.L. THOMAS and WINOKUR, JJ., concur.



                                4
               _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Maria Ines Suber, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Anne C. Conley, Assistant
Attorney General, Tallahassee, for Appellee.




                             5